DETAILED ACTION
This communication is responsive to the amendment filed 11/11/2020.
Claims 1, 4, 8-9, 12, 14, 16 and 17 have been amended.
Claims 2 and 3 are canceled.
Claims 21 and 22 have been added.
Claims 1, 4-22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 was originally dependent on claim 12 in the claim set dated 07/18/2019 and was rejected 
“The server of claim 9…” 
The Applicant is requested to confirm that the amendment to claim 14 is now dependent on claim 9.

Response to Arguments
Applicant Argument:
(A) On pages 10-13 of the Applicant’s arguments, see remarks, filed 12/11/2020, with respect to the rejection(s) of claim(s) 1, 9, 10 and 16 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 as being unpatentable over Yau et al. (US Pat. 10,321,317 B2) in view of Osa et al. (US Pat. 10,764,734 B2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 9-10, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yau et al. (US Pat. 10,321,317 B1 filed 06/04/2015) in view of Osa et al. (US Pat. 10,764,734 B2) .
As to claim 1, Yau discloses:
“A method comprising:
sending, by a user device, a near-field communication signal including identity information of a logged-in user to a device to instruct the device to identify an identity of the logged-in user” (Yau, fig. 1, col. 3 lines 1-13 and col. 3 line 62 – col. 4 line 3;  NFC-equipped server computer 102 (corresponds to device) equipped with an NFC reader 110 allows the NFC-equipped server computer 102 to read NFC tags from other devices, e.g., NFC card 116 and/or the NFC-equipped mobile device 122 (hereinafter referred to as user’s NFC device) when those devices are placed in proximity to the NFC reader 110; a user may present the user’s NFC device  that includes a login key 120 having data indicating that administrator access is to be provided);
“determining, by the user device, according to a response of the device to the near-field communication signal, that the device determines the logged-in user as an administrative user corresponding to the device” (Yau, fig. 2, steps 208, 216 and 218; user is granted access to NFC-equipped server setup menu with admin rights); and
“establishing, by the user device, a near-field communication connection with the device to configure the device” (Yau, col. 3 line 62 – col. 4 line 3; login key presented by the user’s NFC device to server).
Yau discloses wherein an authorization server 304 determines, based upon the authorization request 302, whether a user is authorized to access the firmware 104 of 
Yau does not explicitly disclose:
“sending, by the user device, a configuration request for the device to a server, the configuration request instructing the server to return a digital digest corresponding to the device, the digital digest including an activation code of the device.”
However, Osa discloses:
“sending, by the user device, a configuration request for the device to a server, the configuration request instructing the server to return a digital digest corresponding to the device, the digital digest including an activation code of the device” (Osa, fig. 2,  col. 5 lines 19-28; master device 230 generates an NFC payload 250 in response to a user requested service operation configuration 252; the master device 230 generates an authentication value 254 (e.g., identifier, token, code) for the payload (such as an RSA signature, a keyed-hash message authentication code (HMAC), etc.) using pre-provisioned secrets (e.g., a RSA private key, a symmetric secret key, etc.) and transmits the payload using NFC connection to client device 240).
A person of ordinary skill in the art prior to the effective filing date of the invention would have been motivated to combine the technical features of Yau with Osa in order to provide mechanisms that allow manufacturers and OEMs the ability to maintain robustness and security for their products throughout the device lifecycle, including authentication of data validity and verification of authorization to control the respective service operations using NFC interactions to communicate with a target device for a particular service operation (Osa, col. 2 lines 35-46).

“A server comprising: 
one or more processors; and
one or more memories stored thereon computer readable instructions that, when executed by the one or more processors, cause the one or more processors to perform acts comprising:
acquiring identity authentication information of an administrative user corresponding to a device when receiving a configuration request for the device sent by a preset user via a user device” (Yau, fig. 1, col. 3 lines 1-13 and col. 3 line 62 – col. 4 line 3;  NFC-equipped server computer 102 (corresponds to device) equipped with an NFC reader 110 allows the NFC-equipped server computer 102 to read NFC tags from other devices, e.g., NFC card 116 and/or the NFC-equipped mobile device 122 (hereinafter referred to as user’s NFC device) when those devices are placed in proximity to the NFC reader 110; a user may present the user’s NFC device  that includes a login key 120 having data indicating that administrator access is to be provided). 
Yau does not explicitly disclose that, the identity authentication information including a digital digest corresponding to the device, the digital digest including an activation code of the device; and
“returning the identity authentication information to the user device for sending a near-field communication signal including the identity authentication information to the device”
However, Osa discloses:
the identity authentication information including a digital digest corresponding to the device, the digital digest including an activation code of the device” (Osa, fig. 2,  col. 5 lines 19-28; master device 230 generates an NFC payload 250 in response to a user requested service operation configuration 252; master device 230 generates an authentication value 254 (e.g., identifier, token, code) for the payload (such as an RSA signature, a keyed-hash message authentication code (HMAC), etc.) using pre-provisioned secrets (e.g., a RSA private key, a symmetric secret key, etc.) and transmits the payload using NFC connection to client device 240).
A person of ordinary skill in the art prior to the effective filing date of the invention would have been motivated to combine the technical features of Yau with Osa in order to provide mechanisms to allow manufacturers and OEMs the ability to maintain robustness and security for their products throughout the device lifecycle, including authentication of data validity and verification of authorization to control the respective service operations using NFC interactions to communicate with a target device for a particular service operation (Osa, col. 2 lines 35-46).
Osa further discloses:
“returning the identity authentication information to the user device for sending a near-field communication signal including the identity authentication information to the device” (Osa, fig. 2,  col. 5 lines 19-28; master device 230 generates an authentication value 254 (e.g., identifier, token, code) for the payload (such as an RSA signature, a keyed-hash message authentication code (HMAC), etc.) using pre-provisioned secrets (e.g., a RSA private key, a symmetric secret key, etc.) and transmits the payload using NFC connection to client device 240).


As to claim 10, Yau and Osa disclosed the invention of claim 9.  Yau further discloses: “wherein the near-field communication signal instructs the device to determine according to the identity authentication information that the preset user has an administrative permission, and to establish a near-field communication connection with the user device to allow the user device to configure the device” (Yau, fig. 2, steps 208, 216 and 218; user is granted access to NFC-equipped server setup menu with admin rights).

As to claim 14, Yau and Baba disclosed the invention of claim 9.  Yau does not explicitly disclose:
“wherein the digital digest is a digital digest of the random code and at least one of the following information: an activation code of the device, a serial number of the device, and identification information of a bound object of the device.”
However, Baba discloses:
(Baba, col. 14 lines 41-44; the mobile device holds the server ID: GUID(S) and the client ID: GUID(C) as secret information (Secret) shared with the application gateway).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the technical features of Yau and Osa with Baba to provide mutual authentication between a client and a server by having each device generate a random number that can be exchanged with a shared secret such that each device can use corresponding information to perform authentication of the other communication device thereby providing assurance that an unauthorized device cannot gain access to a protected service (Baba, col. 16 lines 56-62).

As to claim 21, Yau and Osa disclosed the invention of claim 1.  Yau does not explicitly disclose:
“wherein the digital digest further includes at least one of :
a serial number of the device, or
identification information of a bound object of the device.”
However, Osa discloses:
“wherein the digital digest further includes at least one of :
a serial number of the device, or
identification information of a bound object of the device” (Yau, col. 5 lines 29-38; the authorization request 302 might also include the user credentials, such as the user's username and password. The authorization request 302 might also include other information, such as data identifying the particular NFC-equipped server computer 102 for which access has been requested).

Claims 4-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yau in view of Osa in further view Baba et al. (US Pat. 8,037,538 B2 filed 08/11/2005).
As to claim 4, Yau and Osa disclosed the invention of claim 1.  Yau does not explicitly disclose:
“receiving, by the user device, the digital digest returned by the server as the identity information of the logged-in user.”
However, Baba discloses:
“receiving, by the user device, the digital digest returned by the server as the identity information of the logged-in user” (Baba, col. 16 lines 56-62; application gateway transmits server authentication value, e.g., hashed shared secret for client and server generated in step S54 and nonce 2, to client device). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the technical features of Yau and Osa with Baba to have a server maintain a list of clients having a right to access the server. When the server receives an access request from a client, the server performs verification by using the list so as to eliminate an unauthorized access. (Baba, col. 2 lines 15-20).


“wherein:
the digital digest is related to a random code previously generated and uploaded by the device; and
the random code is further recorded as a local random code on the device.”
However, Baba discloses:
wherein:
the digital digest is related to a random code previously generated and uploaded by the device (Baba, fig. 6, col. 15 lines 54-65; fig. 6, steps S51, S52 and S53; client ID is based on client calculated digest, e.g., hash of shared secret and random nonce1 transmitted by client to application gateway).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the technical features of Yau and Osa with Baba to provide to provide an information processing method and device, that enables a determination of a right of an access from an external network to a device connected to an internal network, thereby only allowing a client having a proper right to access the device connected to the internal network and to use data (Baba, col. 2 line 64 - col. 3 line 5).
Baba further discloses:
“the random code is further recorded as a local random code on the device” (Baba, fig. 6, steps S55 and S56, col. 16 lines 56-62; client compares ServerAuth, e.g., hash of shared secret and Nonce1 received from server for authentication by client).


As to claim 12, Yau and Osa the invention of claim 9.  Yau does not explicitly disclose:
“wherein; the digital digest is related to a random code previously generated and uploaded by the device, and the random code is further recorded as a local random code on the device; and 
the near-field communication signal instructs the device to generate a local digital digest related to the recorded local random code.”
However, Baba discloses:
“wherein; the digital digest is related to a random code previously generated and uploaded by the device, and the random code is further recorded as a local random code on the device” (Baba, fig. 6, col. 15 lines 54-65; fig. 6, steps S51, S52 and S53; client ID is based on client calculated digest, e.g., hash of shared secret and random nonce1 transmitted by client to application gateway).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the technical features of Yau and Osa with Baba 
Baba further discloses:
“the near-field communication signal instructs the device to generate a local digital digest related to the recorded local random code” (Baba, fig. 6, col. 15 lines 54-65; fig. 6, steps S51, S52 and S53).
Yau discloses:
“the preset user is determined as having an administrative permission when the digital digest matches the local digital digest” (Yau, col. 5 lines 34-43; authorization server 304 determines, based upon the authorization request 302, whether a user is authorized to access the firmware 104 of the NFC-equipped server computer 102 and, if so, the extent to which access is to be provided).

As to claim 13, Yau, Osa and Baba disclosed the invention of claim 12.  Yau does not explicitly disclose:
“wherein the digital digest is a digital digest of the random code.” 
However, Baba discloses:
“wherein the digital digest is a digital digest of the random code” (Baba, fig. 6, col. 15 lines 54-65; fig. 6, steps S51, S52 and S53; client ID is based on client calculated digest, e.g., hash of shared secret and random nonce1 transmitted by client to application gateway).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the technical features of Yau and Osa with Baba to provide mutual authentication between a client and a server by having each device generate a random number that can be exchanged with a shared secret such that each device can use corresponding information to perform authentication of the other communication device thereby providing assurance that an unauthorized device cannot gain access to a protected service (Baba, col. 16 lines 56-62).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yau in view of Osa in view of Baba in further view of Modarresi et al. (US Pat. 9,450,757 B2 filed 05/07/2014).
As to claim 6, Yau, Osa and Baba disclosed the invention of claim 4.  Yau does not explicitly disclose:
“adding, by the user device, the digital digest to the near-field communication signal as the identity information to instruct the device to generate a local digital digest related to the recorded local random code.”
However, Modarresi discloses:
“adding, by the user device, the digital digest to the near-field communication signal as the identity information to instruct the device to generate a local digital digest related to the recorded local random code” (Modarresi, fig. 1, steps 120 and 130, col. 5 lines 16-28; the first device receives a digest value from the second device over a second communications channel, e.g., NFC, wherein the second device can be authenticated if the received digest value is consistent with a calculated digest value by the first device, at step 130.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the technical features of Yau and Baba with Modarresi to authenticate communication between a first and second device via a first and second communication channels by utilizing a hashing protocol to calculate a digest value by the first and second devices that when matched, assures that secure communication can be established (Modarresi, col. 5 lines 16-28).  

As to claim 7, Yau, Osa, Baba and Modarresi disclosed the invention of claim 6.  Yau does not explicitly disclose: 
“wherein the establishing, by the user device, the near-field communication connection with the device to configure the device includes:
determining that the digital digest matches the local digital digest; and 
establishing the near-field communication connection with the device.”
However, Modarresi discloses:
“wherein the establishing, by the user device, the near-field communication connection with the device to configure the device includes:
determining that the digital digest matches the local digital digest” (Modarresi, fig. 1, steps 120 and 130, col. 5 lines 16-28; first device receives a digest value from the second device over a second communications channel, e.g., NFC, wherein the second device can be authenticated if the received digest value is consistent with a calculated digest value by the first device, at step 130).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the technical features of Yau, Osa and Baba with Modarresi to authenticate communication between a first and second device via a first and second communication channels by utilizing a hashing protocol to calculate a digest value by the first and second devices that when matched, assures that secure communication can be established (Modarresi, col. 5 lines 16-28).
Modarresi further discloses:
“establishing the near-field communication connection with the device” (Modarresi, fig. 1, steps 120 and 130, col. 5 lines 16-28; establish secure NFC communications between the first and second communication devices when the digest value from the first device matches the digest value from the second device).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yau in view of Osa in view of Baba in further view of Pineau et al. (US Pub. 2013/0214902 A1 filed 09/07/2012).
As to claim 8, Yau, Osa and Baba disclosed the invention of claim 3.  Yau does not explicitly disclose wherein:
“the device is bound to a preset team.”
However, Pineau discloses:
“the device is bound to a preset team” (Pineau, par. 0107; control and monitoring computer (CMC 26) in communication permissions database 28 contains details of users, user IDs, permissions, and/or policies etc., which permits the CMC 26 to determine whether or not to allow access to a particular user to control or manage a particular device; a given user may be granted permission to a group of physical devices, or a group of users may be granted permission together for a given device. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the technical features of Yau, Osa and Baba with Pineau to assign group members access to devices for which they have been granted permission based on the group members access level of permissions to prevent unauthorized access to system resources, thereby protecting the integrity of the system from unauthorized use and or configuration (Pineau, par. 0013).
Yau discloses:
“the configuration request includes the identity information and an instruction to instruct the server to return the digital digest corresponding to the device when the identity information matches an administrative user of the preset team” (Yau, col. 5 lines 34-43; authorization server 304 determines, based upon the authorization request 302, whether a user is authorized to access the firmware 104 of the NFC-equipped server computer 102 and, if so, the extent to which access is to be provided).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yau in view of Osa in further view of Pineau.
As to claim 11, Yau and Osa disclosed the invention of claim 9.  Yau does not explicitly disclose wherein:
“the preset user is an administrative user of a preset team; and 
the device is bound to the preset team.”

wherein:
“the preset user is an administrative user of a preset team (Pineau, par. 0107; control and monitoring computer (CMC 26) in communication permissions database 28 contains details of users, user IDs, permissions, and/or policies etc., which permits the CMC 26 to determine whether or not to allow access to a particular user to control or manage a particular device; a given user may be granted permission to a group of physical devices, or a group of users may be granted permission together for a given device).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the technical features of Yau and Osa with Pineau to assign group members access to devices for which they have been granted permission based on the group members access level of permissions to prevent unauthorized access to system resources, thereby protecting the integrity of the system from unauthorized use and or configuration (Pineau, par. 0013).
Pineau further discloses:
“wherein the device is bound to the preset team” (Pineau, par. 0107; CMC 26 determines whether or not to allow access to a particular user to control or manage a particular device; a group of users may be granted permission together for a given device).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yau in view of Osa in view of Baba further view of Ben Ayed (US Pat. 8,467,770 B1 filed 08/21/2012).
As to claim 15, Yau, Osa and Baba disclosed the invention of claim 12.  Yau does not explicitly disclose:
“updating a recorded digital digest according to an updated random code generated and uploaded by the device, wherein the updated random code is further used by the device to update the local random code.”
However, Ben Ayed discloses:
“updating a recorded digital digest according to an updated random code generated and uploaded by the device, wherein the updated random code is further used by the device to update the local random code” (Ben Ayed, col. 8 lines 29-40; update application can program short wireless token 11 to store one or more encryption or obfuscation functions identified by one or more function codes, and/or a random number).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the technical features of Yau, Osa and Baba with Ben Ayed to secure a mobile terminal by establishing a short wireless connection between said at least one admin device and the mobile terminal and, provisioning the mobile terminal with said authentication device information, using a user’s ID, a device ID, NFC ID information to establish a secure connection between the devices (Ben Ayed, col. 2 lines 5-29).

Claim 16-17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yau in view of Baba in further view of Osa.
As to claim 16, Yau discloses:
“One or more memories stored thereon computer readable instructions that, when executed by one or more processors, cause the one or more processors to perform acts comprising: 
acquiring, by a device, identity information of a user of a user device included in a near-field communication signal sent by the user device when receiving the near-field communication signal” (Yau, fig. 1, col. 3 lines 1-13 and col. 3 line 62 – col. 4 line 3;  NFC-equipped server computer 102 (corresponds to device) equipped with an NFC reader 110 allows the NFC-equipped server computer 102 to read NFC tags from other devices, e.g., NFC card 116 and/or the NFC-equipped mobile device 122 (hereinafter referred to as user’s NFC device) when those devices are placed in proximity to the NFC reader 110; a user may present the user’s NFC device  that includes a login key 120 having data indicating that administrator access is to be provided); 
“identifying, by the device, the identity of the user according to the identity information” (Yau, col. 6 line 11-17; authorization request 302 can include the user credentials and/or other information identifying a user that seeks to access the NFC-equipped server computer 102); 
“determining, by the device, that the user is an administrative user corresponding to the device” (Yau, col. 3 line 11-17 – col. 4 line 3; a user may present an NFC card 116 that includes a login key 120A having data indicating that administrator access is to be provided); 
(Yau, fig. 2, steps 208, 216 and 218; user is granted access to NFC-equipped server setup menu with admin rights).
Yau does not explicitly disclose:
“uploading, by the device, a generated random code to a server.”
However, Baba discloses:
“uploading, by the device, a generated random code to a server“ (Baba, fig. 6, col. 15 lines 54-65; fig. 6, steps S51, S52 and S53; client ID is based on client calculated digest, e.g., hash of shared secret and random nonce1 transmitted by client to application gateway).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the technical features of Yau with Baba to provide mutual authentication between a client and a server by having each device generate a random number that can be exchanged with a shared secret such that each device can use corresponding information to perform authentication of the other communication device thereby providing assurance that an unauthorized device cannot gain access to a protected service (Baba, col. 16 lines 56-62). 
The combination of Yau and Baba do not explicitly disclose:
“causing, by the device, the server to send a standard digital digest to a preset administrative user having an administrative permission to the device as identity information of the preset administrative user, the standard digital digest including an activation code of the device.”
However, Osa discloses:
causing, by the device, the server to send a standard digital digest to a preset administrative user having an administrative permission to the device as identity information of the preset administrative user, the standard digital digest including an activation code of the device”(Osa, fig. 2,  col. 5 lines 19-28 and col. 7 lines 33-38; master device 230 generates an NFC payload 250 in response to a user requested service operation configuration 252; master device 230 generates an authentication value 254 (e.g., identifier, token, code) for the payload (such as an RSA signature, a keyed-hash message authentication code (HMAC), etc.) using pre-provisioned secrets (e.g., a RSA private key, a symmetric secret key, etc.) and transmits the payload using NFC connection to client device 240; the NFC service operation flows for the customization of the device functionality, enabling or disabling particular features on an as-needed basis by a company system administrator with a customer NFC/RFID tag).
A person of ordinary skill in the art prior to the effective filing date of the invention would have been motivated to combine the technical features of Yau and Baba with Osa in order to provide mechanisms to allow manufacturers and OEMs the ability to maintain robustness and security for their products throughout the device lifecycle, including authentication of data validity and verification of authorization to control the respective service operations using NFC interactions to communicate with a target device for a particular service operation (Osa, col. 2 lines 35-46).



“causing, by the device, the server to generate the standard digital digest related to the generated random code, wherein the generated random code is further recorded as a local random code of the device.”
However, Baba discloses:
“causing, by the device, the server to generate the standard digital digest related to the generated random code, wherein the generated random code is further recorded as a local random code of the device” (Baba, fig. 6, col. 15 lines 54-65; fig. 6, steps S51, S52 and S53; client ID is based on client calculated digest, e.g., hash of shared secret and random nonce1 transmitted by client to application gateway).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the technical features of Yau and Osa with Baba to provide mutual authentication between a client and a server by having each device generate a random number that can be exchanged with a shared secret such that each device can use corresponding information to perform authentication of the other communication device thereby providing assurance that an unauthorized device cannot gain access to a protected service (Baba, col. 16 lines 56-62).

As to claim 22, Yau, Baba and Osa disclosed the invention of claim 16.  Yau does not explicitly disclose:
“wherein the digital digest further includes at least one of :
a serial number of the device, or

However, Osa discloses:
“wherein the digital digest further includes at least one of :
a serial number of the device, or
identification information of a bound object of the device” (Yau, col. 5 lines 29-38; the authorization request 302 might also include the user credentials, such as the user's username and password. The authorization request 302 might also include other information, such as data identifying the particular NFC-equipped server computer 102 for which access has been requested).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yau in view of Baba in view of Osa in further view of Modarresi
As to claim 18, Yau, Baba and Osa disclosed the invention of claim 17.  Yau does not explicitly disclose:
“wherein the identifying, by the device, the identity of the user according to the identity information comprises:
generating, by the device, a local digital digest related to the recorded local random code.”
However, Modarresi discloses:
“wherein the identifying, by the device, the identity of the user according to the identity information comprises:
generating, by the device, a local digital digest related to the recorded local random code” (Modarresi, fig. 1, steps 120 and 130, col. 5 lines 16-28; the first device receives a digest value from the second device over a second communications channel, e.g., NFC, wherein the second device can be authenticated if the received digest value is consistent with a calculated digest value by the first device, at step 130.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the technical features of Yau, Baba and Osa with Modarresi to authenticate communication between a first and second device via a first and second communication channels by utilizing a hashing protocol to calculate a digest value by the first and second devices that when matched, assures that secure communication can be established (Modarresi, col. 5 lines 16-28).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yau in view of Baba in view of Osa in view of Modarresi in further view of Ben Ayed.
As to claim 19, Yau, Baba, Osa and Modarresi disclosed the invention of claim 18.  Yau does not explicitly disclose:
”generating, by the device, an updated random code and uploading the random code to the server so that the server updates the digital digest, wherein the updated random code is further used for updating the local random code.”
However, Ben Ayed discloses:
”generating, by the device, an updated random code and uploading the random code to the server so that the server updates the digital digest, wherein the updated random code is further used for updating the local random code” (Ben Ayed, col. 8 lines 29-40; update application can program short wireless token 11 to store one or more encryption or obfuscation functions identified by one or more function codes, and/or a random number).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the technical features of Yau, Baba, Osa and Modarresi with Ben Ayed to secure a mobile terminal by pairing the mobile terminal to at least one admin device equipped with a short wireless transceiver, to said at least one admin device, establishing a short wireless connection between said at least one admin device and the mobile terminal and, provisioning the mobile terminal with said authentication device information, using a user’s ID, a device ID, NFC ID information to establish a secure connection between the devices (Ben Ayed, col. 2 lines 5-29).

As to claim 20, Yau, Baba, Osa, Modarresi and Ben Ayed disclosed the invention of claim 19.  Yau does not explicitly disclose:
“wherein the generating, by the device, the updated random code and uploading the random code to the server includes:
generating, by the device, the updated random code according to a predefined cycle and uploading the updated random code to the server; or
generating, by the device, the updated random code and uploading the updated random code to the server after completion of a configuration operation.”
However, Ben Ayed discloses:
“generating, by the device, the updated random code according to a predefined cycle and uploading the updated random code to the server” (Ben Ayed, (48); access interface may send an obfuscation/encrypted formula so that short wireless token 11 can obfuscate/encrypt transmitted information, can return it within a predetermined period so that the lock system may de-obfuscate/de-crypt the returned result). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the technical features of Yau, Baba, Osa and Modarresi with Ben Ayed to secure a mobile terminal by pairing the mobile terminal to at least one admin device equipped with a short wireless transceiver, to said at least one admin device, establishing a short wireless connection between said at least one admin device and the mobile terminal and, provisioning the mobile terminal with said authentication device information, using a user’s ID, a device ID, NFC ID information to establish a secure connection between the devices (Ben Ayed, col. 2 lines 5-29).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FELICIANO S MEJIA/ whose telephone number is (571)270-5994.  The examiner can normally be reached on 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FELICIANO S. MEJIA/

Art Unit 2492




/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492